Name: COMMISSION REGULATION (EC) No 66/95 of 17 January 1995 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 12/4 Official Journal of the European Communities 18 . 1 . 95 COMMISSION REGULATION (EC) No 66/95 of 17 January 1995 fixing the export refunds on pigmeat this situation into account ; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations ; Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Article 4 of Regulation (EEC) No 2768/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas the refunds should be fixed taking account of the amendments to the refund nomenclature established by Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 3333/94 (^ ; Whereas Council Regulation (EEC) No 990/93 (6) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 ( 1 ) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of pigs falling within CN codes 010391 10 and 01039219 and certain products falling within CN code 0203 ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas, in the case of products falling within CN codes 0210 19 51 and 0210 19 81 , the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these codes and of the foreseeable trend of production costs on the world market ; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within CN code 0210 91 81 ; Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within CN codes 1601 00 and 1602, the refund for these products should be fixed so as to take HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 18 January 1995. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129 , 11 . 5 . 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39. (4) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 350, 31 . 12. 1994, p. 60 . (6) OJ No L 102, 28 . 4. 1993, p. 14. 18 . 1 . 95 Official Journal of the European Communities No L 12/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1995. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 17 January 1995 fixing the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) 0103 91 10 000 01 12,00 0103 9219 000 01 12,00 0203 11 10 000 01 18,00 0203 1211 100 01 18,00 0203 1219 100 01 18,00 0203 19 11 100 01 18,00 0203 19 13 100 01 18,00 0203 19 15 100 01 12,00 0203 19 55 120 01 10,00 0203 19 55 190 01 10,00 0203 19 55 311 01 7,00 0203 19 55 391 01 7,00 0203 21 10 000 01 18,00 0203 22 11 100 01 18,00 0203 22 19 100 01 18,00 0203 29 11 100 01 18,00 0203 29 13 100 01 18,00 0203 29 15 100 01 12,00 0203 29 55 120 01 10,00 0203 29 55 190 01 10,00 0203 29 55 311 01 7,00 0203 29 55 391 01 7,00 0210 11 11 100 01 12,00 0210 11 31 110 01 60,00 0210 11 31 910 01 45,00 0210 12 11 100 01 7,00 0210 12 19 100 01 15,00 0210 19 40 100 01 12,00 0210 19 51 100 01 12,00 0210 19 51 310 01 7,00 0210 19 81 100 01 60,00 0210 19 81 300 01 45,00 1601 00 10 100 01 13,00 1601 00 91 100 01 25,00 1601 00 99 100 01 15,00 1602 10 00 000 01 7,00 1602 20 90 100 01 13,00 1602 41 10 100 01 13,00 1602 41 10 210 01 35,00 1602 41 10 290 01 11,00 1602 42 10 100 01 13,00 1602 42 10 210 01 25,00 1602 42 10 290 01 11,00 1602 49 11 110 01 13,00 1602 49 11 190 01 25,00 1602 49 13 110 01 13,00 1602 49 13 190 01 20,00 1602 49 15 110 01 13,00 1602 49 15 190 01 20,00 1602 49 19 110 01 8,00 1602 49 19 190 01 17,00 1602 49 30 100 01 13,00 1602 49 50 100 01 7,00 1602 90 10 100 01 13,00 1902 20 30 100 01 7,00 (') The destinations are as follows : 01 all destinations. (*) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.